Citation Nr: 0308098	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  94-28 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969 and from May 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, among other things, denied entitlement to service 
connection for residuals of a head injury.

In June 1997, after adjudicating other issues pending on 
appeal, the Board remanded the case to the RO for further 
development and adjudicative action.

In December 1999 the Board determined that the claim of 
entitlement to service connection for residuals of a head 
injury was well-grounded, and remanded the case to the RO for 
additional development and adjudicative action.

In July 2001 the Board remanded this case to the RO to obtain 
Social Security Administration (SSA) records pertaining to 
the veteran's award of disability benefits and for 
consideration of change in the law applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, Subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  

In October 2002 the RO most recently affirmed the 
determination previously entered.


FINDING OF FACT

1.  A chronic acquired disorder as the result of a head 
injury was not shown during either period of active service.

2.  Organic disease of the nervous system as the result of an 
inservice head injury was not shown disabling to a degree of 
10 percent during the first post service year
following either period of active service.

3.  The probative, competent medical evidence fails to 
establish residuals of a head injury linked to active service 
on any basis.  


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active service, nor may any pertinent organic disease of 
the nervous system be presumed to have been incurred therein.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113, 5107 (West 1991& 
Supp. 2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the time of the veteran's entry examination into his first 
period of service in January 1967, there were no pertinent 
abnormalities noted.

Service medical records revealed that the veteran was treated 
in October 1968 for a possible head injury.  There was no 
disease found.  There was a laceration of the scalp, with no 
artery or nerve involvement; abrasions to the nose and cheeks 
were also noted.  The veteran had injured himself while 
driving a jeep which was involved in an accident in Germany 
in October 1968.  On discharge examination in July 1969 there 
were no pertinent complaints or findings.

At the time of the veteran's entry examination for his second 
period of service in May 1970, there were no complaints or 
references regarding residuals of a head injury.  

It was noted that the veteran had mild postural dizziness and 
minor depression, both of which were not considered 
significant.  He was also treated for a laceration behind the 
left ear in July 1970 after being struck over the left 
mastoid area.  At the time of the separation examination in 
August 1973, there were no pertinent findings.

SSA disability records include a July 1988 neuropsychiatric 
examination report showing that a six inch steel pipe, 
approximately 30 feet long, fell on top of the veteran's head 
in an industrial accident at Dow Chemical Company in 1985.  
He was wearing a hard hat and experienced a momentary loss of 
consciousness.  He later had a computerized tomogtaphy (CT) 
scan and orthopedic treatment.  Since the injury, he reported 
severe daily headaches, personality changes, and difficulty 
maintaining employment.  He admitted a history of alcohol 
abuse and stated he had problems forgetting conversations, 
lacked concentration and depth perception, was nervous and 
had sleeplessness.  After a thorough examination, the 
diagnoses were closed head intracranial injury, frontal lobe 
syndrome, organic personality disorder.  Mild psychological 
impairment with moderate impairment of personality 
functioning was noted.

A VA Form 10-1415, Problem List, included mention of 
alcoholism/frontal lobe syndrome with approximate onset 
listed as 1968 and date problem recorded as January 1992.  
The veteran reported that he sustained a severe head injury 
during a motor vehicle accident in 1968; he stated that he 
sustained a left frontal lobe concussion.  Subsequent to this 
injury he reportedly had an inability to control his impulses 
(6 marriages), poor work history, suicide attempt, and 
polydrug use. VA outpatient treatment records dated in 
February 1992 note that he had a jeep accident in 1968 and 
problems since that time.  

The impressions were dysthymia, mixed substance abuse, and 
personality disorder, not otherwise specified.  A May 1992 
record provided an impression of frontal lobe syndrome.  

Social work records dated in May 1992 also added that frontal 
lobe syndrome was apparently related to an industrial 
accident.  It was noted that the veteran was dealing with a 
chronic mental health problem, frontal lobe disorder, that 
impacted most of his adult life since 1985 and perhaps 
before.

An April 1992 letter from the veteran's mother indicates that 
she did not know until 3 months before that the veteran had 
an injury from a motor vehicle accident to his forehead in 
October 1968.

A July 1992 letter from a Director of a VA Mental Health 
Clinic indicated that the veteran had frontal lobe syndrome 
and that it was possible that the disorder was the result of 
head injuries.  The examiner indicated that the veteran's 
symptoms were apparently related to damage to the frontal 
lobe of his brain.

During an October 1992 VA mental examination the veteran 
reported that he had had 4 head injuries.  The first injury 
was from a motorcycle accident in 1965, in which he injured 
his left frontal lobe.  The second injury was a jeep accident 
in 1968.  The third accident was an automobile accident in 
1971, in which he injured his frontal lobe and the fourth 
injury was in 1985, when he was hit on the top his head.  
There were no operations related to these injuries. 

The veteran complained of sleeplessness, anxiety, suicidal 
thoughts, poor control of anger and poor decision making.  
The examiner stated that the veteran's thought process was 
not disorganized, nor was there blocking or loosening of 
association.  The diagnosis was organic personality syndrome, 
explosive type, and the four head injuries were listed as a 
severe psychosocial stressor.

A VA general medical examination was also performed in 
October 1992.  The veteran reported he had had several head 
injuries, including having been thrown from a jeep in 1968.  
Since these injuries, he had had problems with decision 
making and mental problems.  The diagnosis was residuals of a 
head injury and history of frontal lobe syndrome.

VA outpatient treatment records dated from October 1992 to 
January 1993 show impressions of frontal lobe syndrome and 
organic personality disorder.  In March 1993 the impressions 
were organic affective disorder and organic personality 
disorder.  A history with numerous head traumas over the past 
30 years was noted.

An April 1993 VA treatment record from the Lufkin Outpatient 
Clinic provided an impression of organic personality disorder 
secondary to frontal lobe syndrome.  The veteran was treated 
throughout 1993 for symptoms associated with frontal lobe 
syndrome and cocaine abuse.

During his August 1993 hearing the veteran testified that he 
had more than one laceration from the 1968 jeep accident.  He 
indicated that he had two scars, one above the ear on the 
left side and one on the left forehead.  He stated that he 
did not have headaches after the injury.  However, when he 
reenlisted in the service, he entered as an E-4, but was 
discharged as a private because of his aggressiveness.  With 
medication, he stated that he was not as easily angered.  He 
was treated at Saint Mary's Hospital for frontal lobe 
syndrome in 1969, but did not have those records.  He stated 
that he believed that his attending physician had already 
died.  (The Board notes that several attempts to obtain these 
treatment records were unsuccessful.)  He also indicated that 
he had had other head injuries, but noticed residuals of a 
head injury since 1968.

In an August 1993 letter the veteran stated that he had been 
in a jeep accident in 1968.  He flew out of the jeep and the 
next thing he realized he was waking up in the hospital.  He 
said he was told that he was pronounced dead at the scene of 
the accident and had stitches on the left side of his head.

The veteran's mother wrote letters that were received at VA 
in 1996.  She recounted the alleged facts of the veteran's 
1968 jeep accident, and stated that since that injury he did 
not act right, and had been getting into fights and drinking.  
She indicated that he had terrible headaches.



In April 1996 the veteran submitted a copy of the letter 
allegedly written by a fellow serviceman to the veteran's 
parents concerning his jeep accident.  He also submitted a 
letter from an employer who stated that the veteran was 
disturbed after he returned from the service and was worse 
after the 1985 industrial accident at Dow Chemical Company.

In an August 1997 statement the veteran indicated that he was 
unable to obtain any medical records associated with the head 
injury that he sustained at Dow Chemical Company.

The veteran was afforded a VA neurological examination in 
March 1998.  The veteran stated that he had been receiving 
SSA disability benefits since 1993.  He was retired from Dow 
Chemical on disability, and that was also the basis for 
Social Security.  The veteran reported that his first head 
injury was in service, but he was subsequently accepted for 
another period of service, during which time he was not 
injured.  

Following physical examination, the examiner opined that 
since the veteran was accepted into a second period of 
service, which he completed, the later head injury during 
post-service employment was the determining factor which 
caused his present disability.  The examiner noted that he 
looked back into the veteran's records.  The pertinent 
diagnosis was history of head trauma with primarily 
personality symptoms, memory loss and essentially normal 
neurological findings other than hearing loss.

The examiner continued that further review of the records 
indicated that the veteran was observed for possible head 
injury in October 1968, and the final diagnosis was no 
disease found.  No psychiatric diagnosis was made at that 
time, as a result of the head injury.  The examiner concluded 
that there were no neurological findings that could be 
related to military service.

A VA psychological examination was conducted in March 1998.  
Information for the examination was noted to have been 
obtained from the veteran, from medical records and from the 
claims file.  The veteran's medical history was related to 
have involved 3 different head injuries: 1968, 1971 and 1985.  
The Axis I diagnoses were personality disorder secondary to 
head injury; possible mood disorder secondary to head injury; 
alcohol dependence, reportedly in remission since 1991; and 
cocaine abuse, reportedly in remission since 1991.  Axis III 
conditions were noted to include status post head injuries in 
1968, 1971 and 1985.

The examiner in March 1998 concluded that the veteran 
represented a complex mixture of factors which might 
contribute to his current problem.  He opined that it was 
conceivable that the 1968 head injury could be causing his 
current problems.  However, his alcohol and cocaine abuse 
could have contributed significantly as could have his other 
head injuries.  In view of the fact that he was gainfully 
employed from 1975 to 1985 and then suddenly stopped work 
following the 1985 injury, the examiner suspected that the 
1985 injury contributed more to his current disability than 
did the head injury during service.

A June 1998 private Neuropsychiatric examination report show 
the veteran reported having been disabled since 1988 after 
sustaining a head injury in an industrial accident.  He 
related having been struck in the head by a large diameter 
pipe.  He was unconscious for an unspecified amount of time.  
It was noted he had undergone psychological testing in July 
1988 and been diagnosed with intracranial injury, frontal 
lobe syndrome and organic personality disorder.  The examiner 
further concluded that the veteran experienced personality 
changes, constant and severe headaches and difficulty holding 
a job.  

Also, he described having had several other head injuries, 
one in 1968 when blown out of a jeep, an automobile accident 
in 1972 in which a car rolled over him at least three times, 
and in 1978 when knocked-out due to being hit on the head 
with an ash tray.  Diagnosis was personality change due to 
closed head injury.  




A May 2000 VA psychological examination was requested by the 
Board to clarify questions raised by the VA psychologist in 
March 1998 (no longer at VA medical center) and for an 
estimation of probability of any disability that might be 
causally related to military service.  The examiner also 
referred to an earlier psychiatric examination in 1992 of 
record.  The examiner noted having reviewed the claims file.  

Following a comprehensive review of the record and 
examination findings the examiner opined that the evidence 
supports that the veteran's principal problem is a 
longstanding personality disorder first evidenced in service 
in August 1967, well prior to the jeep accident in 1968.  The 
examiner stated that unfortunately the medical entries from 
1968 failed to support the veteran's reported injuries, loss 
of consciousness, etc., from that accident.  It was noted 
that the veteran's claimed memory problems while not seen 
currently might be related to years of substance use.  

Lastly, the examiner stated that there were some 
inconsistencies in the veteran's report about his history of 
head injuries and therefore the veteran's report could not be 
considered reliable.  The examiner stated that the reported 
inconsistencies over the years for the sole intention of 
gaining disability or financial remuneration.  The examiner 
noted that on the basis of the current information, the 
principal diagnosis was personality disorder with secondary 
diagnosis of hypochondriasis which appears to have some 
origin in the 1985 injury.  

VA outpatient treatment records in 2001 and 2002 show 
treatment for the veteran's depression due to the death of 
his wife and terrorists attacks on America.  He noted that he 
was thinking about buying a yacht when he received the 
settlement from the company he sued over his wife's death.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

If the disorder is organic disease of the nervous system, 
service connection may be granted if manifested to a 
compensable degree within one year following separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 


The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1995) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it had clearly held in Savage that 
Section 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. At 120.




The veteran did not have any combat service.  Therefore 
consideration of U.S.C.A. § 1154(b) and the holding in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) is not 
applicable.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

Importantly, the record shows that in June 1997, December 
1999 and July 2001 the Board remanded this case to the RO for 
additional development of the record.  Specifically, in July 
2001 the Board remanded this case to the RO for notification 
and consideration the VCAA with respect to this veteran's 
claim.  The RO complied with the Board's remand and returned 
the case for appellate review. 

Notice by VA sufficiently placed the veteran on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record presently consists of service medical records, 
private and VA medical records with special pertinent VA 
examination reports and medical opinions and a SSA records 
pertaining to the veteran's award of disability benefits.  
Also, during the appeal period the veteran and his mother 
attended a hearing before a hearing officer at the RO.   The 
hearing transcript is on file.  The extensive record provides 
a complete basis for determining the issue on appeal.  

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002))' 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Lastly, this is not a case in which the VCAA has been applied 
in the first instance. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As noted above, the RO has provided, apprised the 
veteran, as considered his claims under the new law.  In its 
October 2002 supplemental statement of the case the RO 
provided the specifiica criteria of the VCAA, and fully 
considered them in tis adjudication of the veteran's case.  
As noted above, the veteran had already been notified of what 
evidence he could submit or which evidence could and would be 
obtained by the RO on his behalf.  See Quartuccio, supra.

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown , 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Service Connection

The service medical records including reports of separation 
physical examinations are silent for any mention of residuals 
of a head injury.  Clinically, no pertinent chronic disease 
or injury was found in active service.

The Board recognizes that the postservice medical evidence 
refers to head injuries.  In order to determine whether the 
veteran has current identifiable chronic residuals of a head 
injury related to service as opposed to chronic disability 
related to postservice head injury, the veteran was afforded 
special VA psychological and neurological examinations.  

The veteran was afforded a VA neurological examination in 
March 1998.  It was noted that he retired from Dow Chemical 
on disability, and that was also the basis for SSA disability 
benefits.  He reported that his first head injury was in 
service, but he was subsequently accepted for another period 
of service, during which time he was not injured.  

Following the neurological examination and review of the 
claims file, the examiner opined that since the veteran was 
accepted for a second period of service, which he completed, 
the later head injury during post-service employment was the 
determining factor which caused his present disability.  The 
examiner noted that he looked back into the veteran's 
records.  The pertinent diagnosis was history of head trauma 
with primarily personality symptoms, memory loss and 
essentially normal neurological findings other than hearing 
loss.

The examiner continued that further review of the records 
indicated that the veteran was observed for possible head 
injury in October 1968, and the final diagnosis was no 
disease found.  No psychiatric diagnosis was made at that 
time, as a result of the head injury.  The examiner concluded 
that there were no neurological findings that could be 
related to military service.

A VA psychological examination was conducted in March 1998.  
Information for the examination was noted to have been 
obtained from the veteran, from medical records and from the 
claims file.  The veteran's medical history was related to 
have involved 3 different head injuries: 1968, 1971 and 1985.  
The Axis I diagnoses were personality disorder secondary to 
head injury; possible mood disorder secondary to head injury; 
alcohol dependence, reportedly in remission since 1991; and 
cocaine abuse, reportedly in remission since 1991.  Axis III 
conditions were noted to include status post head injuries in 
1968, 1971 and 1985.

The examiner in March 1998 concluded that the veteran 
represented a complex mixture of factors which might 
contribute to his current problem.  He opined that although 
it was conceivable that the 1968 head injury could be causing 
his current problems, the fact that he was gainfully employed 
from 1975 to 1985 and then suddenly stopped work following 
the 1985 injury, supported the conclusion that the 1985 
injury contributed more to his current disability than did 
the head injury during service.  The examiner also noted that 
the veteran's his alcohol and cocaine abuse could have 
contributed significantly to his current pertinent 
disability.

In May 2000 a VA psychologist specifically mentioned that the 
veteran's extensive medical records were made available for 
review.  The examiner noted that he thoroughly reviewed the 
medical record.

The examiner confirmed the fact that a clinical review of the 
record was nonrevealing as far as identifiable underlying 
chronic residuals of a head injury related to head injury in 
active service when viewed in light of the significant 
postservice medical record evidencing intercurrent head 
injuries and inconsistent history reported by the veteran.  
The examiner noted that the inconsistencies were reflective 
of possible malingering for financial gain.  

The VA examiner in May 2000 essentially opined that aside 
from a primary personality disorder which manifested in 
service and prior to any head injury therein, any other 
current pertinent problem was most likely related to the 
industrial accident in the 1980's.  The Board notes that a 
personality disorder is not a disease or injury for 
compensation benefits.  38 C.F.R. § 3.303(c).  

Moreover, the Board notes that there is no competent evidence 
that any chronic residuals of a head injury were shown in 
service.  Nor is there medical evidence of a relationship 
between the veteran's current disability and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

The Board recognizes that any suggestion of a relationship 
between the veteran's current disability and the head injury 
in service is speculative in nature and based on the 
veteran's unreliable history of chronic disability due to a 
head injury in service.  The competent medical opinions of 
record finding no relationship between any pertinent 
disability and the head injury in service have been based on 
a review of the claims file and examination findings with 
supporting rationale.  Significantly, the veteran has not 
submitted any competent medical evidence demonstrating an 
etiologic  relationship between pertinent disability, however 
diagnosed and a head injury in service supported by the 
clinical evidence and rationale. 

The veteran presently maintains that he has chronic residuals 
of a head injury as a consequence of a head injury in 
service.  The CAVC has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Similarly, the Board cannot 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for chronic residuals of a 
head injury.  See Gilbert, supra.


ORDER

Entitlement to service connection for chronic residuals of a 
head injury is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

